Citation Nr: 1036579	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD and bi-polar disorder.  



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1979 to April 
1983 and from January 1984 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision in which the RO 
denied the Veteran's claims for service connection for bi-polar 
disorder and posttraumatic stress disorder (PTSD).  The Veteran 
perfected a timely appeal.  

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the findings 
of record, which include diagnoses of PTSD and bi-polar disorder, 
the Board has recharacterized the Veteran's claim as stated on 
the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(per curiam order).

This matter was previously before the Board in October 2006 and 
was remanded for further development.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted.  The October 2006 Board remand, in 
part, instructed the RO to afford the Veteran a VA examination in 
order to obtain and etiology opinion.  The Board notes that a 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The record shows that the Veteran was sent a June 5, 2010, letter 
which informed the Veteran that he was going to be scheduled for 
a VA examination.  The letter further stated that the Veteran 
would be notified of the date, time, and place of the examination 
at a later date.  It appears that the Veteran was scheduled for a 
VA examination on July 5, 2010, but the Veteran failed to appear.  
However, there is no indication in the claims file of further 
communication from the VA to the Veteran as to the date, time, 
and place of his examination.  As such, the Veteran should be 
scheduled for another VA examination.  The Board notes that the 
duty to assist is not a one-way street, or a blind alley, and the 
Veteran must be prepared to cooperate with the VA's efforts.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

It is also noted that the Veteran relocated to South Carolina 
during the appeal period.  The last medical treatment records in 
the claims file are from 2006.  It does not appear that VA 
requested or checked for medical treatment records to include 
psych clinic records since 2006.

In addition, pursuant to the October 2006 remand instructions, 
the RO attempted to verify the Veteran's reported PTSD stressor.  
However, the Veteran's stressor, that he had to assist hundreds 
of women and children who had been cast out to sea and that half 
of them did not make it and had to be disposed of in black 
garbage bags or incinerated, was not able to be verified.  
Department of Army Events Reports from 1981 and 1982 were 
reviewed and the RO received a response from the Defense 
Personnel Records Information Retrieval Center stating that there 
were two life boats in the sea during the time period the Veteran 
described but it was not a distress situation.  Hence, given that 
there is no credible evidence that an in-service stressor 
occurred, the Veteran's VA examination upon remand should pertain 
to his bi-polar diagnosis and other acquired pshyciatric 
disorders other than PTSD only.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
information as to location of psychiatric 
treatment since 2006.  

2.  Contact South Carolina VA facilities and 
request treatment records for the Veteran. If 
the Veteran responds to request for 
information, contact those facilities and 
request pertinent information.

3.  After completion of # 1 & 2 above, 
Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of the claimed bi-polar disorder and 
any other acquired psychiatric disorder, 
other than PTSD, to include whether such is 
directly related to service.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file, 
including the Veteran's service treatment 
records and VA treatment records, in 
conjunction with the examination.

All tests and studies deemed necessary by the 
examiner should be performed, and a multi-
axis diagnosis and Global Assessment of 
Functioning (GAF) score should be assigned.  
Based on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a diagnosis.  
The examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or greater 
probability) that the diagnosed disorder is 
etiologically related to the Veteran's period 
of active service.  The examiner should 
provide a rationale and basis for his/her 
opinion and if an opinion is not able to be 
reached without resort to mere speculation, 
the examiner must state the basis for that 
opinion as well.  

4  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefit sought on appeal remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


